DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Response to Amendment
Receipt of Applicant’s Amendment, filed 03/09/2021, is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. U.S. Patent #10296543.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent #10296543 contains every element of claims 1-20 of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berstis; Viktors (“Berstis”) US 6785869 B1 in view of Sanfilippo, Antonio (“Sanfilippo”) US 20030028564 A1, Traversat; Bernard A. et al. (“Traversat”) US 7065579 B2, and Bennett; James D. et al. (“Bennett”) US 20070239689 A1.
Regarding claim 1, Berstis teaches a computer implemented method for processing data, the method comprising:
creating a database comprising data associated with one or more terms and associated with rules for processing a document at a remote computer, wherein the associated data comprises data to display to a user in a content window as Although databases 452-458 are shown as glossaries, these databases may be alternatively configured as dictionaries. In that situation, unusual words, new words, special terms, and uncommon spellings may be stored and retrieved in a variety of locations within dictionaries stored on clients and servers (col. 6, lines 14-19).
Client 400 may communicate with server 450 to retrieve other glossary and dictionary information (i.e., associated data) (col. 5, lines 59-60).

When the server receives an update request (step 1210), the server determines the appropriate files to be updated. This may require checking a system administration file or user profile file to lookup any rules for the manner in which update requests from the user are to be processed (step 1212). These update rules may reflect a corporate organizational structure or may require lookups in an organizational database (col. 11, lines 30-37).
For example, the server may update only a departmental dictionary or glossary for this particular user. In this case, it may have been determined that new terms from this user and similar users are usually only needed or helpful to other people within the same department. If the engineering department frequently uses terms that are only useful to fellow engineers, then the server may not replicate the update to any other dictionaries or glossaries outside of the engineering department. This type of rule may be set as a default for all 
The update rules for determining which files to update may also specify that an update to a dictionary or glossary at a particular organizational level is to be disseminated to any person within the particular organizational level... New words and terms may be disseminated almost immediately throughout an organization by modifying the rules by which the dictionaries or glossaries are updated (col. 11, line 55 to col. 12, line 7). 
assembling a subset of the data and the associated terms into at least one data object for transmission over a network as The definitions and expansions of these newly stored acronyms (e.g., subset)may then be shared with other users throughout the organizational network (col. 6, lines 2-4 and 10-13).
The present invention allows a user to share new word, new acronym, or new term information with other persons within the same workgroup, department, division, corporation, etc. (col. 9, lines 33-42).
Each time that the user requests to save a new spelling of a word, an expansion or definition of a new acronym, or a special term, the user may specify a file (i.e., data object)to which the user desires to store the information. (col. 9, lines 43-46 and 59-65 and col. 7, line 66 - col. 8, line 5).
Client 400 may communicate with server 450 to retrieve other glossary and dictionary information. Server 450 may respond to requests from client 400 by retrieving other information from databases 452-458 (col. 5, lines 59-63).
newly stored acronyms may then be shared with other users throughout the organizational network (col. 6, lines 2-4 and 10-13), and wherein the remote computer synchronizes with the database to obtain more recent data objects and associated terms after the at least one data object is transmitted as New words and terms may be disseminated almost immediately throughout an organization by modifying the rules by which the dictionaries or glossaries are updated. If an update to a central dictionary or glossary is always replicated from a server to other copies of the dictionary or glossary on multiple clients and vice versa, then the copy on the server may be regarded as a master copy, and each copy of the dictionary or glossary may be kept synchronized and coherent with the master dictionary or glossary (col. 11, line 66 - col. 12, line 7 and Fig. 12, element 1214).
parsing, at the remote computer, the document to identify words based on one or more the spell checker tool has scanned (i.e., parse) the words present in a document window of 
"OPTIONS" button 842 may provide the user with the ability to specify rules for resolving conflicts in the retrieval and expansion of acronyms from multiple sources (col. 8, lines 46-48).
identifying a term  of the one or more terms within the transmitted at least one data object corresponding to at least one of the identified words, and to identifying associated data for the identified term as The user may see other sources for identically spelled acronyms by selecting one of the menu items in drop-down menu 844. For example, if another glossary had an acronym "PCX", even if the acronym had a different expansion and definition, then the user could view the acronym by selecting the appropriate source file in the drop-down menu (col. 8, lines 62-67; col. 5, lines 14-38; and col. 11, line 66 – col. 12, line 7) and
linking the identified associated data with the identified term Window 800 also contains Auto Expand control 820 for allowing the user to specify an option for the automatic expansion of the displayed acronym/term within the current document (col. 8, lines 37-40, 6-18, and 27-31).
The hierarchical set of dictionaries and glossaries serves as a conceptual representation of the manner in which a user may 
wherein the at least one data object provides a representation of a portion of the database at the one or more remote computers as Each time that the user requests to save a new spelling of a word, an expansion or definition of a new acronym, or a special term, the user may specify a file to which the user desires to store the information (col. 9, lines 43-45 and col. 6, lines 14-19:databases). 
The present invention allows a user to share new word, new acronym, or new term information with other persons within the same workgroup, department, division, corporation, etc. (col. 9, lines 33-42); and 
thereby increase the operating efficiency of the remote computer by eliminating the need to provide a full copy of the database to the remote computer as It would be particularly advantageous if information about new terms were disseminated throughout an organization in a timely manner (col. 1, lines 61-63).
Berstis teaches "OPTIONS" button 842 may provide the user with the ability to specify rules for resolving conflicts in the retrieval and expansion of acronyms from multiple sources (col. 8, lines 46-48 and col. 11, line 30 – col. 12, line 7).
Berstis does not explicitly teach the steps of:
parsing rules; 

creating a pointer to the identified associated data in the at least one data object.
Sanfilippo; however, teaches “parsing rules” as The tagger 208 assigns a part-of-speech grammatical category label to each tokenized element in the tokenized text. In one embodiment, such a grammatical category label is derived from the Brill rule-based tagging algorithm. The tagger 208 comprises a tag dictionary containing a master list of words with corresponding tags to effect assignment of the category labels. The tagger 208 uses a set of lexical rules to guess the part of speech of a tokenized word and applies contextualrules that provide a means for interpreting words and tags according to context ([0050 and 0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Sanfilippo’s teaching would have allowed Berstis’ to provide a mechanism for rendering documents more readable in the user’s context by applying the lexical rules for part of speech of a tokenized word and contextual rules for interpreting words according to context.
Berstis and Sanfilippo do not explicitly teach the steps of: 
the remote computer has privileges to obtain the file from the database and
creating a pointer to the identified associated data in the at least one data object.
Traversat; however, teaches wherein the remote computer has privileges to obtain the file from the database as Membership credentials may be used that define a member's rights, privileges, and role within the peer group. Content access and sharing credentials may also be used that define a member's rights to the content stored within the group (col. 62, lines 34-37).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of the cited reference because Traversat’s teaching would have allowed Berstis-Sanfilippo’s to support high-level security and communication across server-class systems by defining a member’s rights to access the stored content.
Berstis, Sanfilippo, and Traversat do not explicitly teach the step of linking…by creating a pointer to the identified associated data in the least one data object.
Bennett; however, teaches linking…by creating a pointer to the identified associated data in the least one data object as For access to alternate conjugate verb forms, a conjugate_text_pointer field 185 is provided.  Similarly, a thesaurus_text_pointer field 187 provides access to the text of words relating to the word stored in the text field 177 which might be found in a standard thesaurus ([0116] and Fig. 11, elements 185, 187, and 189).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of the cited reference because Bennett’s teaching would have allowed Berstis-Sanfilippo-Traversat’s to provide a 

Regarding claims 2 and 12, Berstis further teaches retrieving and displaying the linked identified associated data and identified term in the content window, wherein the content window is a pop-up window displayed to the user as If the user agrees that the unidentified word is a misspelled word and believes that the unidentified word should be replaced with the word suggested by the spell checker, then the user may select CHANGE button 812, which will replace the unidentified word with the suggested word (col. 8, lines 6-18, 27-31 and 37-40).
With reference now to FIG. 8, a pictorial representation depicts a dialog box for a spell checking tool that may have been invoked in response to a user request. Window 800 may be presented to a user in response to a user selection through a menu similar to that shown in FIG. 6 (col. 7, lines 30-34 and col. 8, lines 23-31).

Regarding claims 3 and 13, Berstis further teaches wherein the linked identified associated data is linked to other content as The employees may then assist other employees by replicating language information to other dictionaries or glossaries so that other employees may insert the language information into other documents or may use the language information to understand other documents (col. 12, 

Regarding claims 4 and 14, Berstis does not explicitly teach providing a sponsorship opportunity to at least one entity to sponsor the identified term, wherein the content window is associated with the identified term.
Sanfilippo; however, teaches providing a sponsorship opportunity to at least one entity to sponsor the identified term, wherein the content window is associated with the identified term as The matching and ranking provides an effective way to organize sponsor sites in terms of semantic relevance to the user's query by automatically factoring in both the sponsors’ properties and the user's concerns [0134].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Sanfilippo’s teaching would have allowed Berstis’ to provide a mechanism for keyword advertising sponsored search by applying the lexical rules for part of speech of a tokenized word and contextual rules for interpreting words according to context.

Regarding claims 5 and 15, Berstis further teaches wherein the linked identified associated data comprise one or more of definitions, related products, related services, sponsorship information, translation, and reference works as Definition box 850 contains the definition for the acronym presented within acronym box 830 (col. 8, lines 29-31).

Regarding claims 6 and 16, Berstis does not explicitly teach wherein the at least one data object comprise a template object for identifying at least one rule for processing a source page.
Sanfilippo; however, teaches wherein the at least one data object comprise a template object for identifying at least one rule for processing a source page as The root for the type system 236 is given by GLType 242 and provides the system template for an abstract characterization of the meanings of words ([0054, 0132, and 0133] and Fig. 2A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Sanfilippo’s teaching would have allowed Berstis’ to provide a result that closely reflects both the sponsors' properties and the user's concerns by utilizing the template-based natural-language generation component.

Regarding claims 7 and 17, Berstis does not explicitly teach wherein the at least one data object comprise a lexicon object for identifying at least one term for tagging in a source page.
Sanfilippo; however, teaches wherein the at least one data object comprise a lexicon object for identifying at least one term for tagging in a source page as The interpreter comprises a lexical lookup module 224 and a syntactic-semantic composition rules module 228. The knowledge resources 116 may comprise a lexicon 232 that interacts with a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Sanfilippo’s teaching would have allowed Berstis’ to provide a mechanism for assigning grammatical category label by utilizing a lexical lookup module.

Regarding claims 8 and 18, Berstis further teaches wherein the linked identified associated data is displayed in the content window on a user interface in response to a selection of the identified term by a user as Window 800 also contains Auto Expand control 820 for allowing the user to specify an option for the automatic expansion of the displayed acronym/term within the current document (col. 8, lines 37-45).
With reference now to FIG. 8, a pictorial representation depicts a dialog box for a spell checking tool that may have been invoked in response to a user request. Window 800 may be presented to a user in response to a user selection through a menu similar to that shown in FIG. 6 (col. 7, lines 30-34 and col. 8, lines 23-31).

Regarding claims 9 and 19, Berstis further teaches wherein the linked identified associated data is stored in the database as Client 400 may communicate with server 450 to retrieve other glossary and dictionary information. Server 450 may respond to requests from client 400 

Regarding claims 10 and 20, Berstis further teaches wherein the linked identified associated data comprises one or more of text, image, sound, video and mixed media as Speller checker 404 reads Standard Dictionary 410, User Dictionary A 412, and User Dictionary B 414, which provide lists of properly spelled words. Spell checker 404 may also store user-specified spellings of words in User Dictionary A 412 and User Dictionary B 414. User Dictionary A 412 and User Dictionary B 414 are editable and customizable to user preferred spellings of words and standard spellings of words not stored in Standard Dictionary 410 (Col. 5, lines 31-38).

Regarding claim 11, Berstis teaches a computer implemented system for processing database content, the system comprising:
at least one computer processor as computer system 200 includes a processor 201 (col. 7, lines 30-31 and Fig. 2, element 201) configured to:
parse a document to identify words based on at least one rule as the spell checker tool has scanned (i.e., parse) the words present in a document window of a word processor in order to determine whether any of the words are misspelled (col. 7, lines 37-39).

identify a word from the identified words corresponding to a term in a file as then each time that the user types a word that the application recognizes as an acronym, then the application may pop-up a dialog box or a menu similar to that shown in FIG. 11C to allow a user to select the acronym expansion that is best associated with the content of the document (col. 10, line 65 – col. 11, l-2).
identify content associated with the term in the file as The user may see other sources for identically spelled acronyms by selecting one of the menu items in drop-down menu 844. For example, if another glossary had an acronym "PCX", even if the acronym had a different expansion and definition, then the user could view the acronym by selecting the appropriate source file in the drop-down menu (col. 8, lines 62-67). 
link the identified content to the identified word in the document The hierarchical set of dictionaries and glossaries serves as a conceptual representation of the manner in which a user may view the storage of the dictionaries and glossaries (col. 9, lines 19-21 and col. 8, lines 62-67); and 
then each time that the user types a word that the application recognizes as an acronym, then the application may pop-up a dialog box or a menu similar to that shown in FIG. 11C to allow a user to select the acronym expansion that is best associated with the content of the document (col. 10, line 65 – col. 11, l-2);
wherein the file comprises a subset of a plurality of data objects associated with a database and is received by a remote computer for immediate use by the remote computer in providing a representation of a portion of the database at the remote computer to thereby increase the operating efficiency of the remote computer by eliminating the need to provide a full copy of the database to the remote computer as 
Client 400 may communicate with server 450 to retrieve other glossary and dictionary information. Server 450 may respond to requests from client 400 by retrieving other information from databases 452-458 (col. 5, lines 59-63).
Each time that the user requests to save a new spelling of a word, an expansion or definition of a new acronym, or a special term, the user may specify a file to which the user desires to store the information (col. 9, lines 43-45);
It would be particularly advantageous if information about new terms were disseminated throughout an organization in a timely manner (col. 1, lines 61-63).
 
Although databases 452-458 are shown as glossaries, these databases may be alternatively configured as dictionaries. In that situation, unusual words, new words, special terms, and uncommon spellings may be stored and retrieved in a variety of locations within dictionaries stored on clients and servers (col. 6, lines 14-19).
and wherein the remote computer synchronizes with the database to obtain more recent data objects after the file is received as New words and terms may be disseminated almost immediately throughout an organization by modifying the rules by which the dictionaries or glossaries are updated. If an update to a central dictionary or glossary is always replicated from a server to other copies of the dictionary or glossary on multiple clients and vice versa, then the copy on the server may be regarded as a master copy, and each copy of the dictionary or glossary may be kept synchronized and coherent with the master dictionary or glossary (col. 11, line 66 - col. 12, line 7 and Fig. 12, element 1214); and wherein the file is transmitted to the remote computer upon request from the remote computer as Client 400 may communicate with server 450 to retrieve other glossary and dictionary information. Server 450 may respond to ; and 
wherein the subset of plurality of data objects comprise data associated with one or more terms and associated rules, including the at least one rule, for processing the document at the remote computer, wherein the associated data comprises data to display to a user in a content window in response to the user interaction as The update rules for determining which files to update may also specify that an update to a dictionary or glossary at a particular organizational level is to be disseminated to any person within the particular organizational level... New words and terms may be disseminated almost immediately throughout an organization by modifying the rules by which the dictionaries or glossaries are updated (col. 11, line 55 to col. 12, line 7).
Client 400 may communicate with server 450 to retrieve other glossary and dictionary information (i.e., associated data) (col. 5, lines 59-60).
Each time that the user requests to save a new spelling of a word, an expansion or definition of a new acronym, or a special term, the user may specify a file to which the user desires to store the information (col. 9, lines 43-45).
The user may see other sources for identically spelled acronyms by selecting one of the menu items in drop-down menu 844. For example, if another glossary had an acronym "PCX", even if the acronym had a different expansion and definition, then 
When the server receives an update request (step 1210), the server determines the appropriate files to be updated. This may require checking a system administration file or user profile file to lookup any rules for the manner in which update requests from the user are to be processed (step 1212). These update rules may reflect a corporate organizational structure or may require lookups in an organizational database (col. 11, lines 30-37 and col. 5 lines 9-58).
For example, the server may update only a departmental dictionary or glossary for this particular user. In this case, it may have been determined that new terms from this user and similar users are usually only needed or helpful to other people within the same department. If the engineering department frequently uses terms that are only useful to fellow engineers, then the server may not replicate the update to any other dictionaries or glossaries outside of the engineering department. This type of rule may be set as a default for all persons within a department and overridden on a per-user basis, etc. (col. 11, lines 38-47). and
at least one memory, coupled to the at least one computer processor, configured to provide the at least one computer processor with instructions as computer system 
Berstis teaches "OPTIONS" button 842 may provide the user with the ability to specify rules for resolving conflicts in the retrieval and expansion of acronyms from multiple sources (col. 8, lines 46-48 and col. 11, line 30 - col. 12, line 7).
Berstis does not explicitly teach the steps of:
parsing rules; 
wherein the remote computer has privileges to obtain the file from the database; and
creating a pointer to the identified associated data in the at least one data object.
Sanfilippo; however, teaches “parsing rules” as The tagger 208 assigns a part-of-speech grammatical category label to each tokenized element in the tokenized text. In one embodiment, such a grammatical category label is derived from the Brill rule-based tagging algorithm. The tagger 208 comprises a tag dictionary containing a master list of words with corresponding tags to effect assignment of the category labels. The tagger 208 uses a set of lexical rules to guess the part of speech of a tokenized word and applies contextual rules that provide a means for interpreting words and tags according to context ([0050 and 0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references Sanfilippo’s teaching would have allowed Berstis’ to provide a mechanism for rendering documents more readable in the user’s context by applying the lexical rules for part of speech of a tokenized word and contextual rules for interpreting words according to context.
Berstis and Sanfilippo do not explicitly teach the steps of:
the remote computer has privileges to obtain the file from the database and
creating a pointer to the identified associated data in the at least one data object.
Traversat; however, teaches wherein the remote computer has privileges to obtain the file from the database as Membership credentials may be used that define a member's rights, privileges, and role within the peer group. Content access and sharing credentials may also be used that define a member's rights to the content stored within the group (col. 62, lines 34-37).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of the cited reference because Traversat’s teaching would have allowed Berstis-Sanfilippo’s to support high-level security and communication across server-class systems by defining a member’s rights to access the stored content.
Berstis, Sanfilippo, and Traversat do not explicitly teach the step of linking… by creating a pointer to the identified content that is located external to the document.
Bennett; however, teaches linking… by creating a pointer to the identified content that is located external to the document as For access to alternate conjugate verb forms, a conjugate_text_pointer field 185 is 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of the cited reference because Bennett’s teaching would have allowed Berstis-Sanfilippo-Traversat’s to provide a means to quickly access the desired content by mapping to the term to its associated data.


Response to Arguments
Applicant’s arguments with respect to the claims filed on 03/09/2021 have been considered but are moot in view of a new ground of rejection.

The applied references do not explicitly teach the newly added limitation (i.e., creating a pointer…). Bennett is added to address this newly added limitation. The other limitations are taught by Berstis, Sanfilippo, and Traversat as explained in the previous Office Action sent 12/09/2020.

					
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESLIE WONG/ 
Primary Examiner, Art Unit 2164